Citation Nr: 0114879	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  98-00 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a status-post laminectomy with diskectomy at L5-
S1 and S1-S2 with a residual herniated nucleus pulposus (also 
referred to herein as a "lumbar spine disability") for the 
period October 1, 1993, through November 15, 1999.

2.  Entitlement to a disability rating in excess of 40 
percent for a lumbar spine disability for the period April 1, 
2000 through July 26, 2000.

3.  Entitlement to a disability rating in excess of 40 
percent for a lumbar spine disability from October 1, 2000. 

4.  Entitlement to a higher initial disability rating for 
tinnitus, rated as noncompensably disabling from October 1, 
1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran's active duty service included service from 
December 15, 1975, to September 30, 1993; he had 2 years, 10 
months, and 15 days of prior active duty service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in November 1993 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, granted service connection for a lumbar spine 
disability (10 percent disability rating assigned) and left 
ear hearing loss and tinnitus (noncompensable disability 
rating assigned).  

During the pendency of this appeal, the RO entered a rating 
decision in September 2000 that assigned a temporary total 
disability rating for surgical convalescence as a result of 
surgery for his lumbar spine disability, effective from 
November 16, 1999, and increased the veteran's rating for his 
lumbar spine disability to 40 percent effective February 1, 
2000.  The Board also notes that, pursuant to a November 2000 
rating decision, the temporary total rating assigned from 
November 16, 1999, was extended to April 1, 2000.  The RO 
also assigned another temporary total disability rating for 
surgical convalescence as a result of another lumbar spine 
surgery, effective from July 27, 2000; the schedular 40 
percent rating was reinstated effective from October 1, 2000.  
Inasmuch as there is no indication that the veteran has 
withdrawn his appeal for a higher rating for a lumbar spine 
disability, and in light of the fact that he thereafter 
expressed dissatisfaction with this determination, his appeal 
continues.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as set forth on the title page.  
Additionally, it should be pointed out that, because of the 
award of the temporary total ratings for two distinct 
periods, and because of the manner in which the RO "staged" 
the rating for the low back disability, the Board's analysis 
must include consideration of the three separate periods, as 
noted above.  Fenderson, supra.  

The Board observes that other issues were previously 
addressed by the RO in statements of the case or supplemental 
statements of the case.  However, the veteran did not perfect 
an appeal of issues involving service connection for genital 
herpes simplex virus, evaluation of hypertension, or 
evaluation of periodontal disease.  Additionally, in a 
statement made in July 1997, the veteran indicated that he 
did not want to pursue higher ratings for hearing loss, a 
right thigh tumor, or double vision in the right eye.  
Therefore, these issues are not before the Board.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 20.201, 
20.204(b), (c) (2000). 

(The issue of entitlement to a disability rating in excess of 
40 percent for a lumbar spine disability from October 1, 
2000, will be addressed in the REMAND portion of this 
decision.)


FINDINGS OF FACT

1.  For the period October 1, 1993, through February 28, 
1997, the veteran's lumbar spine symptoms were not productive 
of more than mild intervertebral disc syndrome or slight 
limitation of motion.

2.  For the period March 1, 1997, through February 28, 1999, 
the veteran's lumbar spine disability caused moderate 
symptoms of intervertebral disc syndrome, characterized by 
symptoms of recurring attacks, or moderate limitation of 
motion.

3.  For the period March 1, 1999, through November 15, 1999, 
the veteran's lumbar spine disability was productive of 
severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief.

4.  For the period April 1, 2000, through July 26, 2000, the 
veteran's lumbar spine disability was productive of symptoms 
that equated to pronounced intervertebral disc syndrome.

5.  From October 1, 1993, the veteran's service-connected 
tinnitus has been persistent, as a result of acoustic trauma.  


CONCLUSIONS OF LAW

1.  For the period October 1, 1993, through February 28, 
1997, the schedular criteria for entitlement to a disability 
rating in excess of 10 percent for service-connected lumbar 
spine disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293 (2000).

2.  For the period March 1, 1997, through February 28, 1999, 
the schedular criteria for entitlement to a 20 percent 
disability rating for service-connected lumbar spine 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5293 (2000). 

3.  For the period March 1, 1999, through November 15, 1999, 
the schedular criteria for entitlement to a 40 percent 
disability rating for service-connected lumbar spine 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2000). 

4.  For the period April 1, 2000, through July 26, 2000, the 
schedular criteria for entitlement to a 60 percent disability 
rating for service-connected lumbar spine disability have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293 (2000). 

5.  The schedular criteria for entitlement to a 10 percent 
for tinnitus from October 1, 1993, have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.87a, Diagnostic Code 6260 (1998); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected lumbar spine disability and tinnitus are greater 
than the assigned disability ratings reflect.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which allows for ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, in cases 
such as the veteran's, the severity of the disability at 
issue is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  Since the veteran's appeal is from original awards, 
consideration must now be given to whether a higher rating is 
warranted for any period of time from the effective date of 
the award - a practice know as "staged ratings."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 requires 
consideration of functional losses due to pain and weakness, 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  


I.  Ratings of Lumbar Spine Disability 

As was noted earlier, pursuant to a November 1993 rating 
decision, the veteran was initially granted service 
connection for a lumbar spine disability and assigned a 10 
percent disability rating, effective October 1, 1993.  It was 
also previously explained that, by a September 2000 rating 
decision, the RO assigned the veteran a temporary total 
disability rating for surgical convalescence as a result of 
surgery for his lumbar spine disability, effective from 
November 16, 1999, and increased the veteran's rating for his 
lumbar spine disability to 40 percent effective February 1, 
2000.  A November 2000 rating decision extended the temporary 
total rating to April 1, 2000, and assigned the veteran 
another temporary total disability rating for surgical 
convalescence as a result of later lumbar spine surgery, 
effective from July 27, 2000; the schedular 40 percent rating 
was reinstated effective from October 1, 2000.

The post-service medical records include a February 1995 VA 
spine examination report, which recites the relevant medical 
history and complaints of chronic low back pain aggravated by 
activities such as bending, lifting, sitting, standing, and 
walking, as well as episodes of radiating pain down the 
veteran's right leg, and back spasm.  Physical examination 
revealed that the veteran walked with an unremarkable gait 
and stood erect.  He was able to heel and toe walk, and squat 
and rise.  There was tenderness to palpation in the right 
lower lumbar region, but no spasm was noted.  Range of motion 
of the lumbar spine was to 75 degrees of flexion and 30 
degrees of extension, with pain on motion noted; overall, 
flexion was slightly more painful than extension.  Bilateral 
straight leg raises were mildly positive, but reflexes and 
sensation were intact in the lower extremities.  The 
impression was "[c]hronic lumbar syndrome - degenerative 
disk disease."  A contemporaneous VA radiology report 
revealed a minimal wedge deformity at L4 and L5 with a small 
osteophyte formation.  

VA treatment records dated in March 1996, July 1996, and 
August 1996 note that the veteran was found to have low back 
pain on those occasions.  

A March 1997 VA consultation report shows that the veteran 
was seen for persistent sharp pain to the right leg extending 
down to the calf.  

A May 1997 VA physical therapy record shows the veteran's 
complaint of a recent increase in back pain.  Objectively, 
the veteran's gait was slightly guarded.  The assessment 
included low back pain.  

A June 1997 VA electrodiagnostic report includes a physical 
examination, which revealed that sensory testing was grossly 
intact to touch, muscle strength was 5/5, and there was no 
atrophy, but straight leg raises were positive on the right 
side at 45 degrees.  The impression was that the findings in 
the right paraspinals might indicate an old radiculopathy 
(probably S1 as his symptoms indicate), but that all other 
muscles tested were within normal limits, ruling against 
right L5 and S1 radiculopathy.  A contemporaneous VA physical 
therapy record notes the veteran's disbelief that the 
electrodiagnostic test results did not find any pathology 
attributable to the right leg because he was in so much 
constant pain in the right leg, but the veteran did report 
that the pain in his back had decreased.  It was indicated 
that the veteran had been on a continuing course of 
injections to reduce his low back and right leg pain. 

An October 1997 VA treatment record notes that the veteran 
was seen for follow-up after injections for pain relief were 
administered in May and June 1997.  The veteran reported 
temporary relief, but that his back pain had since increased, 
and included radiation to the buttocks and thighs.  
Objectively, lumbar flexion reproduced low back pain and 
radiculopathy, but extension was within normal limits.  Right 
straight leg raise was positive.  The assessment was S1 
radiculopathy and bilateral piriformis trigger points.  An 
injection was administered, resulting in immediate relief of 
pain. 

A January 1998 VA treatment record shows that the veteran was 
still going to rehabilitation sessions and receiving 
injections for his lumbar spine disability.  

VA treatment records dated in October, November, and December 
1998 show that the veteran was seen for various symptoms 
associated with his lumbar spine disability, including low 
back pain, neuropathy, and radiculopathy. 

VA clinical records dated during the period from March to 
November 1999 show that the veteran made repeated visits for 
treatment of increasing symptoms of low back and lower 
extremity pain associated with his lumbar spine disability. 

An October 1999 lumbar spine magnetic resonance imaging 
report (MRI) notes that the veteran was evaluated for a 
severe increase in low back and right leg pain.  The study's 
main findings were that there was a central to slightly right 
disc herniation at the L5-S1 level, and a large left disc 
herniation at the level of S1-S2.  

A November 16, 1999, operation report explains the details of 
a right sided L5-S1 hemilaminotomy and diskectomy and left 
sided S1-2 hemilaminotomy and diskectomy.  

A MRI was performed in December 1999 to evaluate the cause of 
the continued pain in the veteran's left leg.  The impression 
included the following:  lumbardized S1, with known 
compression fracture deformity, stable in appearance when 
compared to previous studies; status post left 
hemilaminectomy with diskectomy at S1-2, with a persistent 
extradural defect compatible with a residual disc or 
recurrent disc fragment; and a status post right L5-S1 
hemilaminectomy with diskectomy with a persistent mild broad-
based defect and residual epidural fibrosis/scarring.  

A February 2000 VA letter explains that the veteran's 
recovery since the November 1999 surgery was poor and that a 
prognosis was not yet possible.  A February 2000 computerized 
tomography/myelogram (CT) report revealed a defect at L6-S1 
involving the nerve root, and a large osteophyte and possible 
focal arachnoiditis at L5-L6.  A subsequently prepared 
February 2000 VA letter, apparently prepared by a different 
VA examiner, shows that although the veteran had experienced 
relief of his right leg pain, his left leg pain was 
persisting, and that he may have a recurrent herniated disc.  
It was noted that additional surgery may be necessary.  

A February 2000 report from a private physician notes that 
the veteran was continuing to have problems with his lumbar 
spine disability following surgery.  The prognosis was 
uncertain, as a second surgical procedure was a distinct 
possibility.  

A May 2000 MRI revealed arachnoiditis, post-surgical changes, 
and a large disc herniation or recurrent fragment at S1-S2 on 
the left, which remained unchanged since the prior study.  

VA medical records from April to July 2000 show that the 
veteran was seen regularly for physical therapy and 
injections to relieve pain in his low back and legs.  

A June 2000 VA spine examination included a review of the 
veteran's medical records.  The examiner indicated that the 
veteran's prior lumbar spine surgery had not been successful, 
and that the veteran was contemplating another surgery 
because his activity was severely limited by his disability.  
Range of motion studies revealed that forward flexion was to 
10 degrees and extension was to 0 degrees.  Reflexes were 
absent at the ankle, but there was no obvious sensory loss.  
The diagnoses were as follows:  degenerative joint disease of 
the lumbosacral spine; status post surgery at L5-S1 and S1-S2 
with a residual herniated nucleus pulposus; and severe 
symptoms with functional loss of about 75 percent from pain 
due to nerve root compression and possible arachnoiditis. 

A July 2000 VA letter explains that the veteran had not fully 
recovered from his November 1999 spinal surgery and that a 
second surgery had been scheduled to correct a re-herniated 
disc that compromised the nerve roots and had been causing 
great pain.  A July 2000 VA discharge summary indicates that 
the veteran underwent a revision of the S1-S2 diskectomy, 
with apparent resolution of left leg pain. 

The veteran's lumbar spine disability is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which provides 
criteria for rating intervertebral disc syndrome.  A 60 
percent rating is the maximum rating permitted for 
intervertebral disc syndrome, and is warranted when symptoms 
are pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  Severe intervertebral disc syndrome, 
recurring attacks and intermittent relief, warrants a 40 
percent evaluation.  A 20 percent rating is for application 
for moderate intervertebral disc syndrome, recurring attacks, 
while a 10 percent disability rating warranted for mild 
intervertebral disc syndrome.  Diagnostic Code 5293.  

Alternatively, the veteran's lumbar spine disability may be 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5292, which 
provides criteria for rating the veteran's disability on the 
basis of limitation of motion.  Under this regulation, a 40 
percent rating is appropriate for severe limitation of 
motion, a 20 percent rating is for application when there is 
moderate limitation of motion, and a 10 percent disability 
rating is warranted for slight limitation of motion.  
Diagnostic Code 5292.  (The Board emphasizes that as the 
veteran's lumbar spine disability was initially evaluated 
under Diagnostic Code 5293 for intervertebral disc syndrome, 
which contemplates loss of range of motion, he may not be 
afforded a separate rating under Diagnostic Code 5292.  See 
VAOPGCPREC, 36-97 (1998).) 


A.  Rating in Excess of 10 Percent from October 1, 1993

The post-service medical evidence of record begins in 
February 1995, at which time the veteran underwent a 
comprehensive VA examination of the spine.  The results of 
the examination objectively revealed localized lumbar 
tenderness, some limitation of motion accompanied by pain on 
motion, and mildly positive straight leg raises, but there 
were no spasms observed, and reflexes and sensation in the 
lower extremities were intact.  There is no medical evidence 
concerning the veteran's lumbar spine disability for the 
remainder of 1995, and he was seen only three times in 1996 
for low back pain.  After August 1996 he was not seen or 
treated for his lumbar spine disability until March 1997.  
The Board finds that the preponderance of the evidence is 
against the veteran's claim for a disability rating in excess 
of 10 percent for the period October 1, 1993, to February 28, 
1997, as the medical evidence of record is consistent with a 
10 percent rating for either mild intervertebral disc 
syndrome or slight limitation of motion.  As noted above, 
symptoms were minimal-although he had episodes of pain 
aggravated by activity, as well as some radiating pain and 
spasm, he did not experience recurring attacks of disc 
syndrome, and his motion was relatively good despite some 
pain.

In March 1997 a VA consultation report shows the veteran was 
suffering from a persistent sharp pain shooting down the 
right leg, and a May 1997 VA physical therapy report notes 
complaints of increased back pain.  The veteran's gait went 
from unremarkable as noted in February 1995 to guarded.  
Electrodiagnostic studies in June 1997 revealed evidence of 
radiculopathy, and the veteran received injections that month 
to relieve his back and leg pain.  In October 1997 it was 
noted that the back and leg pain had continued despite the 
injections; radiculopathy was evident and another injection 
was administered.  A January 1998 VA medical record indicates 
that the veteran underwent rehabilitation and continued 
receiving injections, and he was seen three more times in 
1998 for numerous symptoms consistent with the nature of his 
lumbar spine disability.  

Considering the increased problems, especially the increased 
frequency and need to seek care more often, including 
frequent injection to relieve attacks, the Board concludes 
that the assignment of a 20 percent rating for moderate 
intervertebral disc syndrome from March 1, 1997, to February 
28, 1997, is warranted.  The Board notes, however, that there 
was no indication that the veteran suffered more than 
moderate intervertebral disc syndrome or moderate limitation 
of motion of the lumbar spine during this time period.  

VA clinical records for the period from March to November 
1999 demonstrate that the veteran's symptoms of low back pain 
and lower extremity pain continued to increase.  Indeed, his 
problems worsened to the point that, on November 16, 1999, 
the veteran underwent lumbar spine surgery to relieve his 
symptoms.  The Board finds that the assignment of a 40 
percent disability rating for the period March 1, 1999, 
through November 15, 1999, is warranted as the observed 
increase in the veteran's symptomatology, which ultimately 
necessitated surgery, is consistent with severe 
intervertebral disc syndrome.  The assignment of 60 percent 
disability rating for this period is not warranted, however, 
because the evidence does not support a conclusion that the 
veteran had such persistent problems that his disc syndrome 
could be characterized as resulting in only little 
intermittent relief.  

B.  Rating in Excess of 40 Percent from April 1 to July 27, 
2000

During the period of the veteran's surgical convalescence, 
for which he was assigned a temporary total 100 percent 
rating through March 31, 2000, the medical evidence reveals 
that, as early as December 1999 it became apparent that the 
November 1999 surgery had not been entirely successful.  In 
February 2000, there was speculation that another surgery on 
the lumbar spine would have to be performed.  VA clinical 
records for the period from April to July 2000 show that the 
veteran was regularly seen for physical therapy and 
injections to relieve pain in his low back and legs, but 
there was no apparent improvement in the veteran's condition.  
A June 2000 VA spine examination report revealed that the 
veteran's range of motion was extremely limited and that 
there was absent ankle jerk; the examiner commented that the 
veteran's lumbar spine disability was productive of severe 
symptomatology, resulting in a functional loss of 75 percent 
from pain due to nerve root compression and possible 
arachnoiditis.  On July 27, 2000, the veteran under a second 
lumbar spine surgery.  After a review of the evidence from 
this period, the Board finds that the assignment of a 60 
percent disability rating for pronounced intervertebral disc 
syndrome is warranted.  As already noted, the November 1999 
surgery was unsuccessful.  Until he underwent the second 
surgery, the veteran manifested symptoms such absent ankle 
jerk, pain, radiculopathy, and very limited range of motion.  
He also had problems for which he had to seek care on a very 
frequent basis, strongly suggesting that his symptoms were so 
pronounced that he attained only little, if any, intermittent 
relief.  

C.  Summary

In affirming or assigning the stated disability ratings 
herein, the Board has adopted the practice of "staged 
ratings," as required by Fenderson, 12 Vet. App. 119, in a 
case such as this.  The Board finds that the record was 
adequately developed to undertake this task, and in so doing 
the Board has also considered the application of other 
diagnostic codes that may be relevant to disability at issue 
and could provide for higher ratings.  

Diagnostic Code 5285, which relates to the residuals of a 
vertebra fracture, affords an additional 10 percent 
disability rating if there is demonstrable deformity of a 
vertebral body.  Although a December 1999 MRI notes the 
existence of a compression fracture deformity and the veteran 
has definite limited motion, as it does not appear that the 
veteran was ever service-connected for the residuals of a 
vertebra fracture, the assignment of an additional 10 percent 
to the ratings herein affirmed or assigned is not for 
consideration before the Board in the present appeal.

The Board has also considered Diagnostic Codes 5286, 5289, 
and 5295.  However, since there is no evidence showing that 
the veteran suffers from ankylosis or lumbosacral strain, 
these codes are not applicable.  

II.  Tinnitus

Effective June 10, 1999, during the pendency of this appeal, 
VA's rating schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear, including tinnitus.  64 Fed. Reg. 25208, 25209 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic 6260, 
which provides for a maximum 10 percent disability rating.  
Prior to June 10, 1999, this 10 percent disability rating was 
assignable when tinnitus was persistent as a symptom of a 
head injury, concussion, or acoustic trauma.  Subsequent to 
June 10, 1999, the revised regulation provides the maximum 10 
percent disability rating when the tinnitus is recurrent.  

The veteran contends that his tinnitus is the result of 
acoustic trauma sustained during service.  In considering the 
veteran's contention, the Board first takes note of the 
veteran's service personnel records, which show that he 
served on active duty for approximately 20 years.  Given his 
explanations, the duties he performed, and his credibly 
reported history, the Board finds that the veteran was 
exposed to acoustic trauma during his years of service. 

The medical evidence includes a February 1995 VA audiological 
examination report which shows the veteran's complaints of 
constant tinnitus and recounts his history of being exposed 
to excessive noise in the military.  A separate February 1995 
VA audiological/ear disease examination report reiterates the 
veteran's complaints of constant tinnitus and history of 
acoustic trauma during service.  The diagnosis was "[l]eft-
sided tinnitus for the last several years.  He did have some 
noise exposure while in the armed services."

An April 1996 audiological consultation report includes a 
provisional diagnosis of tinnitus.  A follow-up May 1996 VA 
audiological examination report did not comment on the 
veteran's tinnitus.  

The evidence of record tends to support the notion that the 
veteran suffers from tinnitus as a result of exposure to 
acoustic trauma in service, and that his tinnitus has been 
persistent.  As such, the Board concludes that the assignment 
of the maximum 10 percent schedular rating for tinnitus is 
warranted.  This is so under both old and new rating 
criteria.  Consequently, the 10 percent rating is warranted 
from the date of the original award-October 1, 1993.  
Fenderson, supra.  

The Board notes that although it appears that the RO did not 
consider the change in regulations, as the Board has hereby 
awarded the veteran the maximum disability rating under the 
changed criteria, the veteran is not prejudiced by such 
circumstances.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

III.  Conclusion

In arriving at its decision with respect to the issues 
discussed above, the Board notes that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 11-00; 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  After a review of the claims file, the 
Board finds that there has been compliance with the 
notice/assistance provisions of the Veterans Claims 
Assistance Act of 2000.  The record includes, but is not 
limited to, the following:  service medical records (SMRs); 
VA examination reports, clinical records, and radiology 
reports; and the veteran's various written statements.  The 
Board finds that, except for the issue of entitlement to a 
disability rating in excess of 40 percent for a lumbar spine 
disability from October 1, 2000, the medical evidence 
adequately addresses the issues on appeal, and no additional 
evidence with respect to the time periods addressed herein 
has been identified by the veteran.  (See remand below for 
discussion of the low back rating from October 1, 2000.)

Further, the veteran and his representative have been 
sufficiently notified of the applicable laws and regulations 
which set forth the criteria for entitlement to the benefits 
sought on appeal.  The Board concludes that the discussions 
in the rating decision, statement of the case, and 
supplemental statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to substantiate his claims, and has therefore 
satisfied the notification requirements.  The Board therefore 
finds that the record as it stands is adequate to allow for 
review of the veteran's claim and that no further action by 
the RO is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

A rating in excess of 10 percent for service-connected lumbar 
spine disability for the period October 1, 1993, through 
February 28, 1997, is denied. 

A rating of 20 percent for service-connected lumbar spine 
disability for the period March 1, 1997, through February 28, 
1999, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating of 40 percent for service-connected lumbar spine 
disability for the period March 1, 1999, through November 15, 
1999, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating of 60 percent for service-connected lumbar spine 
disability for the period April 1, 2000, through July 26, 
2000, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

A rating of 10 percent for service-connected tinnitus from 
October 1, 1993, is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

With regard to the issue of entitlement to a disability 
rating in excess of 40 percent for a lumbar spine disability 
from October 1, 2000, the Board finds that additional 
development is necessary before appellate review may be 
continued.  Specifically, the Board observes that the veteran 
has not undergone a VA spine examination since June 2000, 
which was prior to the veteran's July 2000 surgery.  In this 
regard, the Veterans Claims Assistance Act of 2000 has an 
effect on the claim for a higher rating.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In particular, the Veterans Claims Assistance Act of 
2000 mandates that a medical examination or opinion shall be 
provided if necessary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  Under the circumstances of this case, 
the Board finds that a new VA examination should be obtained 
to properly adjudicate this issue. 

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1. The RO should also review the record 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would be 
helpful for him to identify any VA or 
private medical records that may be 
relevant to his claim, in particular 
those prepared since his July 2000 
surgery.  The RO should also obtain any 
relevant VA records that have come into 
existence since July 2000.

2. The veteran should be scheduled for VA 
orthopedic and neurologic examinations of 
the low back disability for the purpose 
of ascertaining the severity of the 
veteran's service-connected disability 
since October 1, 2000.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner(s) in 
connection with the examination.  Any 
medically indicated tests should be 
accomplished, all clinical and special 
test findings should be clearly reported, 
and reference to the appropriate 
diagnostic codes should be made.  
(Specifically, it should be noted whether 
the veteran experiences persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc(s).  It should also be noted whether 
the veteran experiences any relief, and 
if so, for how long.)  The examiner is 
requested to report any findings in 
detail, and to provide a rationale for 
any opinions rendered. 

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim of entitlement to a 
disability rating in excess of 40 
percent for a lumbar spine disability 
from October 1, 2000.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to obtain additional data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



